     Case 2:17-bk-18433-NB         Doc 147 Filed 12/07/18 Entered 12/07/18 16:39:14                   Desc
                                     Main Document Page 1 of 10



1
2                                                                        FILED & ENTERED
3
                                                                                 DEC 07 2018
4
5                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
                                                                            BY sumlin     DEPUTY CLERK
6
7
8                          UNITED STATES BANKRUPTCY COURT

9                            CENTRAL DISTRICT OF CALIFORNIA

10                                   LOS ANGELES DIVISION
11
12    In re:                                              Case No.:     2:17-bk-18433-NB

13    Maximum Legal (California), LLP,                    Chapter:      7

14                                                        ORDER (1) CONTINUING HEARINGS AND
                                                          (2) MEMORIALIZING TENTATIVE
15
                                                          RULINGS
16                                            Debtor(s)
                                                          Hearing Date:
17                                                        Date: 12/6/18
                                                          Hour: 10:00 a.m.
18                                                        Place: Courtroom 1545
                                                                 255 E. Temple Street
19                                                               Los Angeles, CA 90012

20
               At the time and place set forth above, this Court held a hearing on various
21
     matters in three interrelated cases: (a) In re Layfield & Barrett, APC, Case No. 2:17-bk-
22
     19548-NB (“L&B”); (b) In re Layfield, Case No. 2:18-bk-15829-NB (“Lay-Invol.”); (c) In re
23
     Maximum Legal (Cal.), LLP, Case No. 2:17-bk-18433-NB (“Max-CA”) (collectively, the
24
     “Layfield-Related Cases”). Appearances were as noted on the record.
25
               Prior to the hearing, this Court posted written tentative rulings. The tentative
26
     rulings for the L&B status conference, which addresses all matters that were on for
27
     hearing and related issues, is attached hereto and incorporated herein.
28



                                                    -1-
     Case 2:17-bk-18433-NB         Doc 147 Filed 12/07/18 Entered 12/07/18 16:39:14            Desc
                                     Main Document Page 2 of 10



1             At the hearing, this Court adopted, with slight modification, the tentative rulings.
2    Parties who lodge proposed orders are directed to refer to these tentative rulings and
3    incorporate them by reference into their orders.
4             Additionally, this Court rescheduled multiple hearings, including those set forth
5    below.
6             It is hereby ORDERED:
7             1. The Status Conferences in the three Layfield Related Cases are continued to
8    December 18, 2018 at 2:00 p.m.
9             2. The Max-CA matters currently set for December 18, 2018 at 11:00 a.m. (Max-
10   CA, dkts. 131, 137) are hereby rescheduled to December 18, 2018 at 2:00 p.m. The
11   Trustee in the Max-CA case is hereby directed to provide notice via U.S. mail, no later
12   than December 11, 2018, of the rescheduling of those matters.
13                                                 ###
14
15
16
17
18
19
20
21
22
23
24
          Date: December 7, 2018
25
26
27
28



                                                    -2-
     Case 2:17-bk-18433-NB   Doc 147 Filed 12/07/18 Entered 12/07/18 16:39:14   Desc
                               Main Document Page 3 of 10



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           -3-
     Case 2:17-bk-18433-NB   Doc 147 Filed 12/07/18 Entered 12/07/18 16:39:14   Desc
                               Main Document Page 4 of 10



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           -4-
     Case 2:17-bk-18433-NB   Doc 147 Filed 12/07/18 Entered 12/07/18 16:39:14   Desc
                               Main Document Page 5 of 10



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           -5-
     Case 2:17-bk-18433-NB   Doc 147 Filed 12/07/18 Entered 12/07/18 16:39:14   Desc
                               Main Document Page 6 of 10



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           -6-
     Case 2:17-bk-18433-NB   Doc 147 Filed 12/07/18 Entered 12/07/18 16:39:14   Desc
                               Main Document Page 7 of 10



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           -7-
     Case 2:17-bk-18433-NB   Doc 147 Filed 12/07/18 Entered 12/07/18 16:39:14   Desc
                               Main Document Page 8 of 10



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           -8-
     Case 2:17-bk-18433-NB   Doc 147 Filed 12/07/18 Entered 12/07/18 16:39:14   Desc
                               Main Document Page 9 of 10



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           -9-
     Case 2:17-bk-18433-NB           Doc 147 Filed 12/07/18 Entered 12/07/18 16:39:14                          Desc
                                      Main Document Page 10 of 10



1                                     CERTIFICATE OF SERVICE
2
3    I, the below-named deputy clerk of the United States Bankruptcy Court, certify that I placed a true and

4    correct copy of the attached document in a sealed envelope for collection and mailing, no later than the

5    next business day that is not a court-observed holiday, in the United States mail, first class, postage

6    prepaid, and addressed as follows:

7
8
9
10
      Interested Party
11    Philip James Layfield
      8 The Green, Suite 6426
12    Dover, DE 19901
13
14
15
16
17
18
19
        Service information continued on attached page
20
21
22
23
24
     Date:   12/7/2018        Signature:               /s/ Sharon Sumlin
25
                              Deputy Clerk [printed name]:      Sharon Sumlin
26
27
28



                                                         -10-
